In 2009, defendant was sentenced to a three-year term of probation following his plea of guilty to driving while intoxicated as a misdemeanor. In 2010, defendant admitted to violating the terms of his probation by being arrested three times, being convicted of additional offenses and failing to participate in substance abuse treatment. County Court then revoked defendant’s probation and resentenced him to one year in jail. Defendant appeals.
In view of defendant’s lengthy criminal history — during the course of which he was placed on probation more than once— and his violation of multiple terms of his current probation, we are unpersuaded that the sentence imposed was harsh and excessive (see People v Gotham, 284 AD2d 578 [2001]). Furthermore, our review of the record reveals no extraordinaiy circumstances warranting a reduction of the sentence in the interest of justice (see People v McKoy, 303 AD2d 842 [2003], lv denied 100 NY2d 564 [2003]).
Spain, J.P, Malone Jr., Kavanagh, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.